DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 14-28, non-statutory Double Patenting rejection is withdrawn based on the filed 07/21/2022 Terminal Disclaimer.
In Remark, pages 10-11, on 112b rejection issue, applicant argued cited the disclosure portion in pars. [0077-0078] that “If, on the other hand, the line of sight of the virtual camera VC rotates in the order of" 10 degrees in the left direction" --> "3 degrees in the right direction" --> "20 degrees in the left direction" --> "3 degrees in the right direction", the amount of change Ry in the left right direction is “6” degrees (reversal to the right by 3 degrees+ reversal to the right by 3 degrees). As such, the disclosure clearly supports the recited "a sum of an amount of change from the first direction to the second direction," as recited in claim 22 (as well as the similar features in claim 23).”
The Examiner respectfully disagrees. The above cited portion implies the sum of amount of change Ry in the left right direction. That is sum in one direction Ry.
In Remark, pages 12-14, on 101 rejection issue, applicant argued that “Richardson does not move an object or control a virtual camera so that an object is located in front of a virtual camera in a yaw direction, when the rotational angle in a pitch direction is outside of a certain range. Stall is likewise deficient.”
The Examiner respectfully disagrees. The independent claims, each recite that “if at least the rotational angle in the pitch direction of the goggle apparatus is outside a range and/or the rotational angle in the yaw direction of the goggle apparatus satisfies a predetermined condition, perform at least either one of a movement of the object and control of the virtual camera in the virtual space so that the object is located in front of the virtual camera in the yaw direction…” The claim only requires one of a condition: if the rotational angle in the yaw direction of the goggle apparatus satisfies a predetermined condition, perform either movement of the object or virtual camera in the yaw direction… Richardson at least in Fig. 6 and pars. [0038, 0048], teaches evaluate candidate position may to see if it corresponds to a position that is outside the observed/permitted range of motion (of head rotation in pitch/yaw/roll). Paragraph [0048] of Richardson teaches that if the rotational angle in the yaw direction is below a certain amount (e.g., less than or equal to 7 degrees), then the virtual head is not rotated in the yaw direction. It implies the control movement of object or virtual camera in the yaw direction.
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 

Allowable Subject Matter
Claims 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combine references of Richardson and Stall do not recite the limitations as in claims:
Claim 29: when a sum of an amount of change in the first direction and in the second direction is greater than or equal to a predetermined threshold, movement of the object and/or control of the virtual camera in the virtual space is performed so that the object is located in front of the virtual camera in the yaw direction.
Claim 30: when a sum of an amount of change in the first direction and in the second direction is less than a predetermined threshold, movement of the object and/or control of the virtual camera in the virtual space is not performed.

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combine references of Richardson and Stall do not recite the limitations as in claims:
Claim 31: wherein if the rotational angle in the pitch direction of the goggle apparatus is in the range and the rotational angle in the yaw direction of the goggle apparatus does not satisfy the predetermined condition, not perform the movement of the object and the control of the virtual camera to locate the object in front of the virtual camera in the yaw direction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 22-23 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the Specification pars. [0098, 0147]. In the Specification, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “when the sum of the amount of change Ry in the left-right direction and the amount of change Rx in the up-down direction is greater than or equal to a predetermined value (e.g., "6" degrees), the UI object 30 is moved to the front of the virtual camera VC. On the other hand, when the sum is less than the predetermined value, the UI object 30 is not moved.”, and this disclosure indicates that the invention is different from what is defined in the claims 22-33 because the claims 22-33 recite the conditions of “when a sum of an amount of change from the first direction to the second direction” “is greater than or equal to” or “”is less than” “a predetermined threshold…” while the Specification discloses condition when the sum of the amount of change in the first direction and in the second direction.                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 18-20, 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richardson (US 20060119576) in view of Stall (US 20180330515).
Regarding claim 14, Richardson teaches: 
An image display system including a goggle apparatus and at least one processor configured to at least: 

    PNG
    media_image1.png
    695
    502
    media_image1.png
    Greyscale

an object in a virtual space (Richardson at least in Figs. 7 and par. [0008], teaches correlations between actual position of a movable object and a corresponding virtual position of a virtual object or rendered scene within a computer, such as within a virtual reality computer game.); 
display, on a display section of the goggle apparatus, an image captured by a virtual camera in the virtual space (Richardson at least in Figs. 7 and pars. [0013, 0045], teaches a goggle type display apparatus that is worn by the user, a virtual head 306 is disposed within virtual cockpit.); 
acquire at least a rotational angle in a yaw direction and a rotational angle in a pitch direction of the goggle apparatus (Richardson at least in Figs. 7 and par. [0022, 0059-0060], teaches acquiring yaw and pitch rotations); 
rotate the virtual camera in a yaw direction in the virtual space in accordance with the rotational angle in the yaw direction of the goggle apparatus and rotate the virtual camera in a pitch direction in the virtual space in accordance with the rotational angle in the pitch direction of the goggle apparatus (Richardson at least in Figs. 7 above and par. [0067-0068], teaches rotation in yaw and pitch direction); and 
Richardson at least in Fig. 6 and pars. [0038, 0048], teaches evaluate candidate position may to see if it corresponds to a position that is outside the observed/permitted range of motion (of head rotation in pitch/yaw/roll). Paragraph [0048] of Richardson teaches that if the rotational angle in the yaw direction is below a certain amount (e.g., less than or equal to 7 degrees), then the virtual head is not rotated in the yaw direction.
Richardson is silent to teach: 
place an object in a virtual space;
perform at least either one of a movement of the object and control of the virtual camera in the virtual space so that the object is located in front of the virtual camera
On the other hand, Stall teaches
place an object in a virtual space (Stall at least in Abstract and par. [0009], teaches Virtual environments may be presented to a user with an inclusion of one or more application.);
perform at least either one of a movement of the object and control of the virtual camera in the virtual space so that the object is located in front of the virtual camera (Stall at least in [0072], the virtual environment 106 may rotate the application region 206 to face the perspective 108 of the user 102)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to keep an interest application in front the viewer/virtual camera in Stall, with Richardson’s goggle system. As the user moves head up/down with a rotation degree outside of the permitted range in Richardson, the interest application is moved to face the user as in Stall. It is designer choice to maintain position of the virtual application in front of the user for sudden pitch (head up/down) movement. The result of the combination would have been predictable. 
Richardson in view of Stall teaches:
if at least the rotational angle in the pitch direction of the goggle apparatus is outside a range and/or the rotational angle in the yaw direction of the goggle apparatus satisfies a predetermined condition, perform at least either one of a movement of the object and control of the virtual camera in the virtual space so that the object is located in front of the virtual camera in the yaw direction and/or the rotational angle in the yaw direction of the goggle apparatus satisfies a predetermined condition, then perform the action (Richardson at least in Fig. 6 and pars. [0038, 0048], teaches evaluate candidate position may to see if it corresponds to a position that is outside the observed/permitted range of motion (of head rotation in pitch/yaw/roll). Paragraph [0048] of Richardson teaches that if the rotational angle in the yaw direction is below a certain amount (e.g., less than or equal to 7 degrees), then the virtual head is not rotated in the yaw direction. It implies the control movement of object or virtual camera in the yaw direction. As the user moves head up/down (pitch) or left/right (yaw) degree/angle satisfies a predetermined condition in Richardson, the interest application is moved (along the up/down or yaw direction) to face the user as in Stall.)

Regarding claim 15, Richardson in view of Stall teaches:
The image display system according to claim 1, wherein the at least one processor is configured to at least, while the rotational angle in the pitch direction of the goggle apparatus is outside the range, at least one of the movement of the object and/or the control of the virtual camera is performed in accordance with rotation of the goggle apparatus in the yaw direction so that the object continues to be located in front of the virtual camera in the yaw direction. (Richardson at least in Fig. 6 and pars. [0038, 0048], teaches evaluate candidate position may to see if it corresponds to a position that is outside the observed/permitted range of motion (of head rotation in pitch/yaw/roll). Stall at least in par. [0072], teaches virtual environment may rotate the application region to face the perspective of the user. As the user moves head up/down (pitch) with a rotation degree/angle outside of the permitted range in Richardson, the interest application is moved (along the up/down or yaw direction) to face the user as in Stall.)

Regarding claim 18, Richardson in view of Stall teaches:
The image display system according to claim 14, wherein if the rotational angle in the pitch direction of the goggle apparatus is outside the range, the object is moved to the front of the virtual camera in the yaw direction while maintaining a position of the object in a height direction in the virtual space. (Richardson at least in Fig. 6 and pars. [0038, 0048], teaches evaluate candidate position may to see if it corresponds to a position that is outside the observed/permitted range of motion (of head rotation in pitch/yaw/roll). Stall at least in par. [0072], teaches virtual environment may rotate the application region to face the perspective of the user. As the user moves head up/down (pitch) with a rotation degree/angle outside of the permitted range in Richardson, the interest application is moved (along the up/down or yaw/height direction) to face the user as in Stall.)

Regarding claim 19, Richardson in view of Stall teaches:
The image display system according to claim 14, wherein the object includes a user interface that can be operated by a user (Stall at least in par. [0027], a graphical user interface.)

Regarding claim 20, Richardson in view of Stall teaches:
The image display system according to claim 14, wherein in a case where the rotational angle in the pitch direction of the goggle apparatus is outside the range, and when the rotational angle in the pitch direction of the goggle apparatus changes from outside the range to within the range, at least any of the movement of the object and/or the control of the virtual camera is performed so that the object is in front of the virtual camera in the yaw direction. (Richardson at least in Fig. 6 and pars. [0038, 0048], teaches evaluate candidate position may to see if it corresponds to a position that is outside the observed/permitted range of motion (of head rotation in pitch/yaw/roll). Stall at least in par. [0072], teaches virtual environment may rotate the application region to face the perspective of the user. As the user moves head up/down (pitch) with a rotation degree/angle outside to of the permitted range in Richardson, it would be obvious that the interest application is moved (along the up/down or yaw direction) to face the user as in Stall.)

Regarding claim 21, Richardson in view of Stall teaches:
The image display system according to claim 14, wherein if at least the rotational angle in the pitch direction of the goggle apparatus is outside the range indicating movement from a first direction reversing to a second direction, at least any of the movement of the object and/or control of the virtual camera in the virtual space is performed so that the object is located in front of the virtual camera in the yaw direction. (Richardson at least in Figs. 6-7 and pars. [0038, 0048], teaches evaluate candidate position may to see if it corresponds to a position that is outside the observed/permitted range of motion (of head rotation in pitch/yaw/roll). Stall at least in par. [0072], teaches virtual environment may rotate the application region to face the perspective of the user. As the user moves head up/down (pitch) with a rotation degree/angle outside to of the permitted range in Richardson, it would be obvious that the interest application is moved (along the up/down or yaw direction) to face the user as in Stall.)
Regarding claim 24, Richardson in view of Stall teaches:
The image display system according to claim 14, wherein the object is a user interface image positioned in a user interface area of the virtual space, and when the rotational angle in the pitch direction of the goggle apparatus is outside the range and/or the rotational angle in the yaw direction of the goggle apparatus satisfies a predetermined condition, a line of sight of the virtual camera is outside of the user interface area of the virtual space. (Richardson at least in Figs. 6-7 and pars. [0038, 0048], teaches users interaction with an object image (user interface image in a user interface area) with evaluation of candidate positions to see if it corresponds to a position that is outside the observed/permitted range of motion (of head rotation in pitch/yaw/roll). As the user moves head up/down (pitch) with a rotation degree/angle outside to of the permitted range in Richardson, it would be obvious that the viewing interest is also moved (along the up/down or yaw direction) according to the user outside the area.)

Regarding claim 25, Richardson in view of Stall teaches:
The image display system according to claim 14, wherein the object is a user interface image positioned in a user interface area of the virtual space, and when the rotational angle in the pitch direction of the goggle apparatus is within the range, a line of sight of the virtual camera is present within the user interface area of the virtual space. (Richardson at least in Figs. 6-7 and pars. [0038, 0048], teaches users interaction with an object image (user interface image in a user interface area) with evaluation of candidate positions to see if it corresponds to a position that is within the observed/permitted range of motion (of head rotation in pitch/yaw/roll). As the user moves head up/down (pitch) with a rotation degree/angle outside to of the permitted range in Richardson, it would be obvious that the viewing interest is also moved (along the up/down or yaw direction) according to the user within the area.)

Regarding claims 26-28, recite similar limitations of claim 1 but in different forms. The rationale of claim 1 rejection is applied to reject claims 26-28.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richardson in view of Stall, as applied to claim 14 above and further in view of Miyazawa (US 20170153716).
Regarding claim 16, Richardson in view of Stall teaches:
The image display system according to claim 14.
Richardson in view of Stall is silent to teach the object is selected based on, at least, the rotational angle in the pitch direction of the goggle apparatus, and if the rotational angle in the pitch direction of the goggle apparatus is outside the range, the object is not selected. (The missing limitation is when a selectable object is presented in user’s view, prevents selecting the object when it is in rotation.)
 On the other hand, Miyazawa at least in par. [0262], teaches in rotating the three-dimensional display object 26, an icon can be prevented from being selected and determined by the user.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to prevent user from selecting a selectable object/application of interest when it is moving/rotating. As the object/application of interest in Stall moves/rotates to face the user, it is obvious to not select the object to prevent unintended action. The result of combination would have predictable.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richardson in view of Stall, as applied to claim 14 above and further in view of Hesegawa (US 20190384382).
Regarding claim 17, Richardson in view of Stall teaches:
The image display system according to claim 14.
Richardson in view of Stall is silent to teach wherein the at least one processor is configured to at least, if an angle of depression of the goggle apparatus is greater than or equal to a threshold, or if an angle of elevation of the goggle apparatus is greater than or equal to the threshold, the rotational angle in the pitch direction of the goggle apparatus is determined as being outside the range. (The missing limitation is the use of azimuth (depression) angle or elevation angle for head position.)
On the other hand, Hesegawa teaches the use of azimuth (depression) angle or elevation angle for head position. (Hesegawa in par, [0129], teaches the image generation unit generates the second presentation image different from the avatar viewpoint image in a case in which a difference in azimuth angle or elevation angle between the actual posture of the user and the posture of the avatar is equal to or greater than a first threshold, or in a case in which a difference in a head position between the actual posture of the user and the posture of the avatar is equal to or greater than a first threshold.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to calculate azimuth (depression) angle or elevation angle for head position as in Hesegawa. As noticed above, the prior art included each element claimed, although not necessarily in a single prior art reference with the only difference being the lack of actual combination of the elements in a single prior art reference. The examiner finds that one of ordinary skill in the art could combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Since it was well known in the art that the azimuth (depression) angle or elevation angle can also be used in calculation of head position. The result of the combination would have been predictable. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shibagami (US 20200213575) at least in Abstract and pars. [0087-0088] discloses display range is changed in accordance with an orientation change of the electronic device. That scrolls the displayed VR image in accordance with a direction and an amount of the touch-move and changes the display range of the VR image.
Jeon (US 20150241980) at least in Abstract discloses a user interface module for providing a user interface so as to receive inputted control data of the virtual camera; and a camera control module for establishing a movement surface of the virtual camera and controlling properties of the virtual camera according to the control data, wherein the properties of the virtual camera includes at least some of position, view, visual field, and movement track of the virtual camera, wherein the position is limited to the movement surface or to a surrounding area
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC N DOAN/             Examiner, Art Unit 2619